Permit me on behalf of the Sierra Leone delegation and on my own account, to extend to Mr. de Piniés heartiest congratulations on his unanimous election to the high office of President of the General Assembly at its fortieth session. His long experience within this Organization as his country's representative for an appreciable period assures us of the qualities he possesses as a diplomat and a distinguished statesman. Undoubtedly those attributes qualify him to guide our deliberations during this historic session to a successful conclusion.
Allow me also to express my delegation's appreciation to his predecessor, Mr. Paul Lusaka, for the able and devoted manner in which he bore the responsibilities of President of the General Assembly at the thirty-ninth session. My delegation applauds his efforts to achieve the objectives of our Organization.
I also commend our Secretary-General and his staff for their tireless efforts to help us achieve the aims and objectives of our Organization.
On behalf of my delegation, I wish to join those who have preceded me in expressing profound sympathy with the people of Mexico on the devastating earthquakes which struck their country. We support the call for assistance to meet both the short- and long-term needs of Mexico.
Forty years ago, concerned as the international community was about the prospects for peace and security in that turbulent world, the signatories to the Charter of the United Nations did not fail to recognize the urgent and burning need to promote the economic and social advancement of all peoples. To that end, we created institutions which over the last 40 years have attested to our commitment to the international consensus on the duties and obligations of States and individuals in the furtherance any achievement of the noble aims and objectives of the United Nations.
Forty years later, as we today review and appraise our progress in the realization of the ideals and goals of the institutions we created, we are also compelled to make an overall assessment of the policies, progresses and mechanisms which we have utilized to realize those objectives. It is my hope that this fortieth session of the General Assembly will make an honest and realistic evaluation of our successes and inadequacies.
The fortieth session of the General Assembly sits uncomfortably amidst renewed uncertainties about the direction, the strength and the pace of the world economy. To be sure, we have witnessed since the founding of this Organization a great upsurge in economic output. The world has seen massive changes. Our lives have been rapidly transformed by new discoveries, new ideas and new technology. The growth in output and the changes attendant on technological development have engendered a new optimism. Unfortunately, the events have belied the promise. Erratic exchange rates, trade imbalances, heavy debt burdens, increased population, the problem of food and the policies of certain institutions and Governments have visibly eroded our optimistic expectations. It is against this backdrop that the economies of countries like Sierra Leone have stagnated and, indeed, even yielded negative growth rates over the last five years or so. However, we still cherish the hope that it is not beyond the imagination and intellectual capacity, or even the will, of this Assembly to proffer solutions to these apparently intractable problems.
It is ray delegation's humble view that if the salvation of the world economy is to be assured the international community must recognize the need for concerted action by a large group of countries which, together, can provide the necessary impetus to the world's engine of growth. What we observe today, however, is that certain institutions prescribe specific policy reforms for developing countries that impose undue hardship on their populations and, consequently, produce social and political instability, a condition that makes it impossible to achieve sustained economic growth. However, those institutions should be aware that the successful implementation of their strategies and policies in any particular country depends to a considerable extent on other factors in the international environment. Such factors often include the domestic policies of individual Governments in the developed market economies.
How, one must ask, can the economy of a developing country like Sierra Leone successfully realize the objectives of these strategies and policies when deliberate policy-induced actions on the part of some States can, at best, frustrate the main endeavors of many developing countries. Those institutions must also know that such actions constitute a retreat from the multilateral consensus in which we all joined when we proclaimed, a little over.- a decade ago, the advent of the new international economic order. This is hardly what delegations in this Assembly would wish to encourage. It is our moral duty to arrest and reverse any retreat from multi-lateralism.
He express the hope that Governments and international institutions will muster the courage and broaden their vision to enhance the bold and concerted efforts necessary for the creation of the appropriate economic climate. It would also be desirable for international institutions to modify their policies to reflect the prevailing circumstances in the developing economies.
Earlier this year the Assembly of Heads of State or Government of the Organization of African Unity which met in Addis Ababa reviewed the critical economic situation in Africa. He as developing countries cannot ignore the fact that the present economic situation is certainly in part attributable to some domestic-policy shortcomings. In short, some developing countries can alleviate their present difficulties by taking positive remedial action on the domestic front. We must not and should not spare ourselves this valid self-criticism.
But even for those who were already self-consciously critical, unpredictable disasters in the form of persistent drought, famine and other natural calamities considerably exacerbated their already-precarious pattern of life. Having said that, we must also add that all developing countries and the international community can and must take preemptive action to mitigate the worst effects of some of these calamities.
We may give sustained attention and offer profound and convincing analyses of our economic, social and industrial problems; we can define our parameters, programs, policies and targets; none of these can have much significance without the human element. Mankind remains at the center of global activity.
The development and enhancement of this fundamental and truly indispensable resource should remain a principal concern of our Organization. Regrettably, disturbing levels of illiteracy, high infant mortality, poor intellectual and technical skills and inadequate and ineffective research techniques still characterize the social conditions prevailing in many developing countries. No form of meaningful socio-economic and political development can ever take place without a proper assessment, an appropriate recognition and the further development of our human-resource potential.
Four decades have elapsed since the most devastating global confrontation in mankind's history. The founding of the United Nations was regarded as a manifestation of the desire for peaceful coexistence among nations and a demonstration of man's determination never again to engage la any brutal encounter of such magnitude. But has the United Nations been entirely successful in ensuring peace and saving succeeding generations from the scourge of war? Is the united Nations still regarded as the guardian of peace and security in this constantly turbulent world? Evidently we have in many ways failed to adhere to the aims and objectives of the Organization in r \ear violation of its Charter. Many States have resorted to measures in total disregard of their obligations under the Charter and in pursuance of their own specific objectives at the expense of international peace and security.
My delegation is concerned over the renewed escalation of the arms race, particularly in nuclear and other weapons of mass destruction. This concern is further heightened by the continued research, testing, production and deployment of such deadly weapons, leading to an intensification of super-Power rivalry. It is for this reason that my delegation looks forward to the conclusion of effective agreements between the super-Powers aimed at preventing the further escalation of the arms race. It is hoped that the current round of discussions between the United States and the Soviet Union will create the necessary atmosphere to lead to the reduction of international tension.
Our Organization speaks for millions, and we who are gathered here today must face and resolutely come to terms with the critical issues of our time with moral courage and principled determination. The evidence of an unsettled world is too visible to catalog. South Africa continues to perpetuate its mindless and immoral policy of racial discrimination while it imposes its illegal and colonial domination on Namibia. The problem of the Middle East, with particular regard to Palestine, continues to defy solution. The Korean Peninsula remains divided and the the Korean people are deprived of their natural heritage and legitimate right to live together in peace. Foreign troops in both Afghanistan and Kampuchea have brought chaos and destruction to those countries, and Central America remains a volatile region of the world.
The paramount political and moral issue of concern to Sierra Leone is the question of South Africa and Namibia. He have lived with the arrogant, insolent and violent apartheid regime for too long* We have witnessed that regime's increasing military strength, which it has used aggressively against its neighbors in the region and to keep Namibia in oppression. We have witnessed the South African regime's brutalizing its black citizens, restricting their movement, depriving them of their social, economic and political rights in their motherland, concentrating them into tribal homelands - all with the tacit support of some of South Africa's Western allies.
South Africa's latest arrogant action on Namibia is the establishment of an interim government, which totally precludes the participation of the South west Africa People's Organization (SWAFO), which is regarded by the international community as the sole, legitimate representative of the Namibian people. This action is also in contradiction of Security Council resolution 435 (1978), which is regarded as the basis for any solution of the Namibian problem. We condemn unreservedly this blatant disregard of international decisions by South Africa.
In the face of South Africa's continued illegal occupation of Namibia, and in the face of that illegal regime's wanton and brutal violence against its own people, it remains the responsibility of this Organization, based on the Charter, to impose forthwith comprehensive mandatory sanctions against the illegal colonial regime. In this connection the Government of Sierra Leone wishes to commend all those nations which have taken steps to impose economic sanctions against South Africa, and in particular to applaud the Government of France, which, in the face of criticism from some of its allies, took the courageous and independent initiative of applying economic sanctions against the intolerable apartheid regime. He implore all those nations which are still ambivalent on the issue of sanctions to conform to the realities of the South African problem.
The situation in the Middle East continues to pose a threat to international peace and security and remains a cause of constant concern to this Organization. Thirty-eight years after the adoption of General Assembly resolution 181 (II) of 1947, we still await its full implementation. That resolution took a clear and definitive decision on the establishment of both an Israeli and a Palestinian State. Unfortunately the State of Palestine is still not in existence, and Israel continues to occupy certain Arab territories.
My delegation reiterates its call for the establishment of a Palestinian State, for the immediate unconditional and total withdrawal of Israel from all Arab territories in conformity with Security Council resolutions 242 (1967) and 338 (1973). We reject M political, economic and military support that encourages Israel to perpetuate its occupation and annexation of Arab territories.
In Afghanistan and Kampuchea we see a clear violation of the principles and purposes of our Organization. The occupation of foreign territories by force of arms in pursuance of the political beliefs and interests of certain Member States is totally in violation of the principles of the Charter.
The massive flow of refugees consequent upon the crises in those two regions has caused enormous social and economic difficulties for the receiving States.
Sierra Leone continues to maintain a firm stance in calling for the total withdrawal of all foreign troops from Afghanistan and Kampuchea and for their peoples to be given an opportunity to choose their own governments and build their future free from foreign interference. We must remember that freedom is indivisible. A loss of freedom anywhere is a threat to freedom everywhere. A call for the freedom of any people must be supported by a call for the freedom of all people. We cannot and must not lose sight of that noble ideal, which is the heritage of all humanity. My Government has followed with keen interest the course of events in the Korean peninsula over the years. He have taken note of the efforts being made by both North and South Korea to achieve a better understanding between them, and we welcome the program of exchange visits by Korean families. It is our view that these developments augur well for better and closer co-operation between the peoples and Governments of both sides. In addition, based on the principle of universality, and with a view to lessening tension in the Korean peninsula and creating a forum for greater understanding between the two States, we support the call for the admission of the two Koreas to membership of the United Nations without any prejudice to the attainment of their long-term objective.
In conclusion I should like to recall here the words of the Secretary-General in his report on the work of the Organization to the fortieth session, in which he states:
"In our journey of 40 years we have had many experiences, some encouraging, others frustrating, and many that have been deeply enlightening." (A/40/1, p. 16)
Sierra Leone was not there when that journey began 40 years ago. But this Organization, by its now famous resolution 1514 (XV) of 1960s on the granting of independence to colonial countries and peoples, created a new awareness that colonialism had no place in tile modern world. That Declaration inspired a marked increase in the membership of this Organization and enabled a country such as Sierra Leone to assume a place in this council of nations. This in our view is a vindication of the tremendous foresight of the founding fathers of this Organization, for despite is vicissitudes the United Nations remains the main instrument for the attainment of international peace and security and for the economic and social progress of all our peoples. Let us therefore rededicate ourselves anew in our determination to uphold the principles and objectives enshrined in the Charter of our Organization. For only in this way can international peace and security and economic and social progress be attained by all our peoples.
